 1

 2

 3

 4

 5

 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12
     R.N., a minor, by and through her Guardian ad         Case No. 2:20-cv000562-KJM-JDP
13   Litem NICOLE NEFF, NICOLE NEFF and
     CHRIS NEFF,                                           SECOND STIPULATION AND
14                                                         ORDER MODIFYING CASE
                   Plaintiffs,                             MANAGEMENT DEADLINES
15
     vs.                                                   Courtroom: 3, 15th Floor
16                                                         Judge: Hon. Kimberly J. Mueller
     TRAVIS UNIFIED SCHOOL DISTRICT, a
17   public entity, SOLANO COUNTY OFFICE OF
     EDUCATION, a public entity, LILIA
18   GUMAPAS, an individual, and CHRISTOPHER
     MEARS, an individual, ILAH FEENEY, an
19   individual and DOES ONE through FIFTY,
     inclusive
20
                   Defendants.
21

22
            WHEREAS defendants TRAVIS UNIFIED SCHOOL DISTRICT, SOLANO COUNTY
23
     OFFICE OF EDUCATION, LILIA GUMAPAS and CHRISTOPHER MEARS have all filed a
24
     second Motion to Dismiss under Federal Rule 12(b)(6), moving to dismiss some of Plaintiff R.N.’s
25
     causes of action and moving to dismiss all of plaintiffs NICOLE NEFF and CHRIS NEFF’s causes
26
     of action. Both Motions to Dismiss are currently pending.
27
            All dispositive motions, including Motions for Summary Judgement must be currently heard
28
 1   by August 27, 2021. The above-entitled case is not at issue and Defendants are unable evaluate

 2   whether a motion for summary judgment is appropriate, given the status of the case.

 3          The Plaintiffs and SCOE have been cooperating and working diligently on exchanging

 4   discovery in this matter and have each exchanged voluminous discovery, including thousands of

 5   pages of documents; and

 6           WHEREAS, the Parties agree that, a forensic search of Electronically Stored Information

 7   (“ESI”) is necessary to effectively conduct depositions, SCOE has retained a forensic expert to

 8   conduct the search. The parties are engaged in meet and confer efforts regarding the scope of the

 9   ESI search.

10          During discovery, Defendants determined that further subpoenas to several medical and

11   therapeutic providers were necessary for plaintiffs R.N., Nicole Neff and Chris Neff; and various

12   authorizations have only recently been executed and subpoenas recently served.

13          WHEREAS, the Parties are working diligently towards conducting discovery needed to

14   engage in a meaningful and productive mediation. While the parties have engaged in a significant

15   discovery process, significant discovery remains.

16            Therefore, the parties have agreed and stipulate to modify the Case Management deadlines

17   contained in the Scheduling Order filed on March 11, 2021. There is no trial date yet scheduled in

18   this matter.

19          Pursuant to local rule 144-A, the parties stipulate and propose the following modifications

20   to the Case Management deadlines:

21

22    EVENT                            CURRENT DATE                     PROPOSED
23    Fact Discovery Complete          July 26, 2021                    September 27, 2021
24    Dispositive Motions Heard        August 27, 2021                  October 29, 2021
25    Expert Disclosure                September 7, 2021                November 30, 2021
26    Rebuttal Experts Exchange        October 7, 2021                  December 14, 2021
27    Expert Discovery Cutoff          November 16, 2021                February 4, 2022
28          The parties do not anticipate that any further modifications to the Scheduling Order/Case
 1   Management deadlines will be necessary.

 2   It is so stipulated.

 3

 4   DATED: May 19, 2021                  WALKUP, MELODIA, KELLY & SCHOENBERGER
 5                                        SCHOENBERGER

 6
                                                 /s/ Valerie Rose
 7                                        Valerie Rose, Esq.
                                          Attorneys for Plaintiffs, R.N., by and through her Guardian
 8                                        Ad Litem, Nicole Neff, NICOLE NEFF and CHRIS NEFF
 9

10   DATED: May 19, 2021                  EDRINGTON, SCHIRMER & MURPHY LLP
11
                                                 /s/ Megan M. Symonds
12
                                          Timothy P. Murphy, Esq.
13                                        Megan M. Symonds, Esq.
                                          Attorneys for Defendants, TRAVIS UNIFIED SCHOOL
14                                        DISTRICT, SOLANO COUNTY OFFICE OF
                                          EDUCATION, CHRISTOPHER MEARS
15

16

17   DATED: May 19, 2021                  SPINELLI, DONALD & NOTT
18

19                                               /s/ Lynn Garcia
                                          Lynn Garcia, Esq.
20                                        Sean M. Speciale, Esq.
                                          Attorneys for Defendant, LILIA GUMAPAS
21

22                                                ORDER
23   Good cause appearing, it is so ordered as follows:
24    Fact Discovery Deadline          September 27, 2021
25    Dispositive Motions Heard        October 29, 2021
26    Expert Disclosure Deadline       November 30, 2021
27    Rebuttal Experts Exchange        December 14, 2021
28    Expert Discovery Cutoff          February 4, 2022
 1        This order resolves ECF No. 44.

 2   DATED: May 25, 2021.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
